Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 03/17/2021.  Claims 4-23 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 4 which recites the wireless system for facilitating wireless signaling from a plurality of base stations to one or more devices in proximity to at least one base station of the plurality of base stations, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the wireless system configured to: determine a first location of a first device of the one or more devices relative to a first base station of the plurality of base stations and a second base station of the plurality of base stations; determine a second location of a second device of the one or more devices relative to the first base station and the second base station; based on the determined first location of the first device, determine whether a first beam having a narrow beam form and transmitted from the first base station to the first device will interfere with the second base station; based on determining that the second base station will not be interfered with by the first beam having the narrow beam form, cause the first base station to transmit the first beam with the narrow beam form to the first device; and based on the determined second location of the second device, cause the second base station to transmit a second beam having a wide beam form to the second device.

Claim 20 which recites the network aggregation device, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to device having a non-transitory computer-readable medium storing instructions, the instructions being executable by a processor to manage wireless signaling in a wireless network space by: polling a first base station to collect first information, the first information including a first location of a first device; polling a second base station to collect second information, the second information including a first location of a second device; determining whether the first device is in-line with the first base station and the second base station; determining whether the second device is in-line with the first base station and the second base station; when the first device is not in-line with the first base station and the second base station, causing the first base station to transmit a first beam with a narrow beam form to the first device; and when the second device is in-line with the first base station and the second base station, causing the second base station to transmit a second beam with a wide beam form to the second device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631